PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/629,979
Filing Date: 22 Jun 2017
Appellant(s): Kumar et al.



__________________
Stephen J. Walder, Jr. (Reg. No. 41,534)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 November 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10, 23-27, and 29-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.
With respect to 101 as being directed to non-statutory subject matter:

Appellant argues that the claims do not contain elements which fall into the grouping of certain methods of organizing human activity or a mental process because the independent claims recite automatic monitoring being performed by the automated assessor computing system. Examiner respectfully disagrees. Monitoring performance of patient actions of the personalized patient care plan is an interaction between people where a person monitors a patient and the performance of actions in the care plan.  This being performed automatically by the automated assessor computing system amounts to the claim invoking computers as a tool to perform the abstract idea such that it is mere instructions to apply the exception and does 
Appellant argues that the claims are directed to activities that are performed by a data processing system, which is not analogous to following rules or instructions.  Examiner respectfully disagrees that performing activities using a data processing system precludes the activities from falling into the abstract grouping of certain methods of organizing human activity including managing personal behavior and following rules or instructions.  The claims include the generation of a healthcare plan which includes patient actions and monitoring actions.  A person carrying out monitoring actions includes activity by a person which is personal interactions with the patient and also following rules and instructions because the personalized patient care plan is followed which includes the corresponding monitoring action which a person should carry out to monitor the patient action.  The elements, which are directed to an abstract idea, being executed by the data processing system amounts to applying the abstract idea to general purpose computer components which amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2).  As discussed above, applying the abstract idea to a general purpose computer does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Appellant argues that the elements of the claims including generating an initial plan by analysis of demographic and medical information, performing lifestyle inference which includes pattern analysis, matching and categorizing of data, based on that analysis modifying the initial care plan which results in the generation of the personalized patient care plan are not personal interactions carried out through interaction between a caregiver and a patient because the 
Appellant argues that the steps of performing lifestyle inference analysis, generating monitoring actions and controlling monitoring actions are activities which are not claimed as being carried out by a person and are thus not directed to an abstract idea.  Examiner respectfully disagrees that the claim elements are not directed to an abstract idea because they are recited as being carried out by an automated assessor.  Although the claims include the steps as being executed by a data processing system, the use of a computer of other machinery to perform the abstract idea amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. This applies to the present claims in which the steps of the abstract idea including performing inference analysis which includes executing lifestyle rules to perform pattern analysis and generate lifestyle inference data characterizing at least one 
Appellant argues that the step of controlling automatic monitoring of the patient includes a computer component controlling activity of a device is not directed to an abstract idea because it is not certain methods of organizing human activity but rather is a technological activity.  However, Examiner notes that the claims do not recite controlling automatic monitoring of the patient.  Therefore, the arguments regarding controlling automatic monitoring of the patient are moot and do not apply to the current rejection. 
Appellant argues that the claims are not directed to an abstract idea because the claims do not merely recite the generation of a personalized patient care plan which includes a patient action and corresponding monitoring action, but recite a specific sequence of activities performed by various components of a data processing system.  Appellant further argues that the activities of the claims as claimed would be performed in a different manner by a person because a person cannot automatically generate an initial patient care plan, automatically modify the care plan based on computer executed rules executed by a processor.  Examiner notes that a person following the set of rules in the present claims can generate an initial care plan and modify the care plan and achieve the same personalized patient care plan of the claims as the personalized patient care plan automatically generated and modified by the data processing system.  In the instant application, the proposed rules could theoretically be executed by a human or by a computer to achieve the exact same results.  The computer can do it more quickly, but the basic method is the same and the claimed invention is not a solution to a problem that primarily existed in an intrinsically computer-based technology (i.e., 
Appellant argues that the additional element of obtaining data via a communication interface and outputting the personalized patient care plan to a patient computing device does not amount to insignificant extra-solution activity because these elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment.  Appellant further argues that the collection of geospatial lifestyle information and other lifestyle information from a plurality of systems allows the system to automatically modify the initial patient care plan  because the additional elements link the gathered information to the modification of the initial care plan.  Because of this, Appellant argues that this integrates the abstract idea into a practical application. Examiner respectfully disagrees.  The use of the collected data for modification of the initial patient care plan and for use in monitoring actions amounts to mere data gathering and data outputting because as per MPEP 2106.05(g), a limitation is insignificant extra-solution 

Respectfully submitted,
/EVANGELINE BARR/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.